 Case 2:16-bk-55404            Doc 131      Filed 02/05/21 Entered 02/05/21 18:02:47                     Desc Main
                                           Document      Page 1 of 5

                                        UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF OHIO
                                                EASTERN DIVISION

In Re:                                                                              Chapter 13

               Colleen Theresa Carman                      :                    Case No. 16-55404

                        Debtor                             :                      Judge Hoffman

                                     AMENDED MOTION TO SELL REAL ESTATE

         Comes now Colleen Theresa Carman, Debtor, by counsel, who respectfully move the Court to issue an Order

allowing them to sell their interest in the residential real estate commonly known as: 24 Bancroft Place, Hebron, OH

43025. This Motion is made pursuant to 11 U.S.C. § 363, and LBR § 6004-1.

                                   MEMORANDUM IN SUPPORT OF THE MOTION

         The Debtor’s Chapter 13 plan was confirmed by the Court, Order entered on June 27, 2017. The Debtor’s plan

calls for payments of $1,230.00 per month for 8 months, then $1,435.00 for 20 months, then $2,230.00 with a

dividend paid to unsecured creditors of 1%. The plan was modified on March 17, 2020 to change the payment plan

to $1,230.00 per month for 8 months, then $1,435.00 for 38 months, then $3,200.00 with a dividend paid to

unsecured creditors of 1% . There have been no previous motions to sell personal, or real property.

         The Debtor has a fee simple interest in the residential real estate, commonly known as: 24 Bancroft Place,

Hebron, OH 43025. This real estate is the Debtor’s residence.

         At the time the case was filed, the Debtors disclosed their ownership of this residential real estate, and its

market value of $148,000.00. The real estate was appraised for $148,000.00 for purposes of this case. The Debtors

also disclosed on Schedule D, at the time the case was filed, that there was a mortgage on this real estate. Nationstar

Mortgage LLC filed claim in the amount of $92,080.01. Real Time Resolutions filed a second mortgage claim in the

amount of $33,135.89. Nationstar held the mortgage at the date of filing and transferred their claim to U.S. Bank

National Association, Not in Its Individual Capacity But Solely As Trustee For NRZ Pass-Through Trust VIII on August

24, 2017. U.S. Bank National Association, Not in Its Individual Capacity But Solely As Trustee For NRZ Pass-Through

Trust VIII transferred their claim to U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust (“US

Bank”) with BSI Financial Services as its servicer. The mortgage with US Bank has a current payoff of $82,441.79

(Exhibit A – Mortgage Payoff Figure). The mortgage with Real Time Resolutions has a current payoff of $25,629.25

(Exhibit B – Mortgage Payoff Figure).
 Case 2:16-bk-55404             Doc 131       Filed 02/05/21 Entered 02/05/21 18:02:47                      Desc Main
                                             Document      Page 2 of 5

         The Debtors have entered into a contract, contingent upon the Court’s approval, with Tim Miller & Sherry

Zwayer, to sell the real estate for a sum of $265,000.00 (Exhibit C – Real Estate Purchase Contract). The Debtor

anticipates that the sale proceeds will be sufficient to satisfy all liens and encumbrances on the real estate and to pay all

normal costs of sale including realtor fees. The Debtors have had the real estate on the market for several months and

the Debtors believe this is the best price they will receive for the real estate. After all encumbrances and liens are

satisfied, and all costs of sale are paid, the Debtors anticipate that there will be a remainder of approximately

$144,649.14 from the net proceeds (Exhibit D – Closing Estimate). The Debtor will pay off the remaining attorney fees

and unsecured creditors at a 1% dividend.

         This is an arms-length transaction. The Debtor, real estate agent, or closing agent will inform the Debtors’

attorney, and the Chapter 13 Trustee, of the date, time, and place of closing at least forty-eight (48) hours in advance of

the closing. The Debtor’s real estate agent or closing agent will send a copy of their Closing Statement to the Chapter 13

Trustee, and the Debtors’ attorney immediately upon the conclusion of the real estate closing.

         WHEREFORE, the Debtors respectfully move the Court to issue an Order allowing them to sell their interest in

their residential real estate, commonly known as: 24 Bancroft Place, Hebron, OH 43025, for the sum of $265,000.00.

Respectfully submitted,

/s/ James W. Park
James W. Park (0082331)
PO Box 20622
Columbus, OH 43220
Phone: 614-636-5290
Fax: 614-748-0627
Email: jameswparkesq@gmail.com
 Case 2:16-bk-55404            Doc 131      Filed 02/05/21 Entered 02/05/21 18:02:47                    Desc Main
                                           Document      Page 3 of 5

                                  21 DAY NOTICE AND CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing has been served upon the following registered ECF participants,
electronically through the Court’s transmission facilities at their e-mail addresses registered with the Court, or by
U.S. Mail, postage prepaid to the parties listed below on February 5, 2021 and for Notice that the undersigned will
present to the Court a proposed order granting the request sought unless, within twenty-one (21) days after this
date, a written memorandum in opposition along with a request for a hearing are filed with the Court and served on
the undersigned.

ELECTRONIC SERVICE TO:
All ECF participants registered in this case were served electronically on the date of filing through the court’s ECF
System at the email address registered with the court.

U.S. Mail Service:
Colleen Theresa Carman |24 Bancroft St |Hebron, OH 43025-9713
Real Time Resolutions, Inc. |1349 Empire Central Drive, Suite #1 |Dallas, TX 75247-4029
Accelerated Revenue, Inc |4016 N Hampton Dr |Powell, OH 43065-8431
Allied Interstate, Inc. |7525 W Campus Rd |New Albany, OH 43054-1121
BANK OF AMERICA |PO BOX 982238 |EL PASO TX 79998-2238
Capital One Bank |PO Box 30281 |Salt Lake City, UT 84130-0281
Cardis Diagnostics |PO Box 844117 |Dallas, TX 75284-4117
CASHCALL INC |1 CITY BOULEVARD WEST, STE 1000 |ORANGE CA 92868-3611
Central Ohio Pathology Assoc |PO Box 951427 |Cleveland, OH 44193-0016
COLUMBUS OB/GYN |750 MOUNT CARMEL MALL STE 100 |COLUMBUS OH 43222-1553
Consultant Anesthesiologists Inc |PO Box 711939 |Cincinnati, OH 45271-1939
Credit Adjustments |330 Florence St |Defiance, OH 43512-2593
CREDIT UNION OF OHIO |5500 BRITTON PARKWAY |HILLIARD OH 43026-7456
Credit Union of Ohio, Inc. |c/o Weltman, Weinberg & Reis Co., LPA |3705 Marlane Drive |Grove City, OH 43123-8895
Debt Recovery Solutions |900 Merchants Concourse |Westbury, NY 11590-5142
Embarq |4305 W 87th St |Shawnee Mission, KS 66207-1910
First Federal Credit Control |PO Box 20790 |Columbus, OH 43220-0790
First Resolution |c/o Cheek Law Offices, LLC |471 E Broad St Fl 12 |Columbus, OH 43215-3806
HSBC Card Services |Customer Service |PO Box 80084 |Salinas, CA 93912-0084
Harbor Hills Civic Association |PO Box 28 |Hebron, OH 43025-0028
Health Imaging |700 Childrens Dr |Columbus, OH 43205-2664
IQ Receivable Solutions, Inc. |PO Box 6870 |Columbus, OH 43205-0870
John D. Clunk Co., LPA |4500 Courthouse Blvd Ste 4001 |Stow, OH 44224-6839
Licking Memorial Health Professionals |PO Box 4486 |Newark, OH 43058-4486
Licking Memorial Hospital |1320 W Main St |Newark, OH 43055-3699
Licking Memorial Pathologists |PO Box 4056 |Newark, OH 43058-4056
MartinMollica Appraisal Services, LLC |1601 Bethel Road |Columbus, Ohio 43220-2006
Medicredit |3 Cityplace Dr Ste 690 |Saint Louis, MO 63141-7089
Mid Ohio Surgery Center LLC |99 N Brice Rd # 160 |Columbus, OH 43213-6521
Mount Carmel Health Systems |6001 E Broad St |Columbus, OH 43213-1570
NATIONSTAR MORTGAGE LLC |PO BOX 619096 |DALLAS TX 75261-9096
Nationstar Mortgage LLC |c/o Manley Deas Kochalski LLC |P.O. Box 165028 |Columbus, OH 43216-5028
Nationwide Children's Hospital |700 Childrens Dr |Columbus, OH 43205-2639
OSU Emergency Physicians |PO Box 710771 |Columbus, OH 43271-0771
Physicians Credit Bureau |5500 New Albany # 200 |Westerville, OH 43082
Quantum3 Group LLC as agent for |Sadino Funding LLC |PO Box 788 |Kirkland, WA 98083-0788
Real Time Resolutions, Inc. |1349 Empire Central Drive, Suite #1 |Dallas, Texas 75247-4029
SYNCB/JC Penney |PO Box 965007 |Orlando, FL 32896-5007
Taylor Anesthesia Consultants LLC |PO Box 1259 |Oaks, PA 19456-1259
U.S. BANK NATIONAL ASSOCIATION |c/o Nationstar Mortgage LLC |PO Box 619096 |Dallas, TX 75261-9096
U.S. Bank Trust National Association |c/o BSI Financial Services |1425 Greenway Dr, Ste 400 |Irving, TX 75038-2480
US Department of Education |Direct Loan Servicing Center |PO Box 5609 |Greenville, TX 75403-5609
United Collection Bureau Inc |5620 Southwyck Blvd # 206 |Toledo, OH 43614-1501
 Case 2:16-bk-55404          Doc 131      Filed 02/05/21 Entered 02/05/21 18:02:47   Desc Main
                                         Document      Page 4 of 5

Weinstein & Riley |PO Box 3978 |Seattle, WA 98124-3978
Zellar & Zellar Attorneys at Law Inc |720 Market St |Zanesville, OH 43701-3716


/s/ James W. Park
James W. Park (0082331)
 Case 2:16-bk-55404            Doc 131        Filed 02/05/21 Entered 02/05/21 18:02:47               Desc Main
                                             Document      Page 5 of 5

                                         UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF OHIO
                                                 EASTERN DIVISION

In Re:                                                                             Chapter 13

               Colleen Theresa Carman                     :                    Case No. 16-55404

                         Debtor                           :                      Judge Hoffman

                                    NOTICE OF MOTION TO SELL REAL ESTATE

         The Debtors have filed papers with the Court: Motion to Sell Real Estate ("Pleading").

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney you may wish to consult
one.)

        If you do not want the Court to change your status or if you want the Court to consider your views on the
Pleading, on or before twenty-one (21) days from the service date of the Pleading you or your attorney must:

       File with the Court a response to the Pleading and serve a copy as directed by the notice not later than
twenty-one (21) days after service of the Pleading at:

         U.S. Bankruptcy Court, Clerks Office, 170 N. High Street, Columbus OH 43215

        If you mail your response to the Court for filing, you must mail it early enough so the Court will receive it
before the date stated above.

         You must also mail a copy to:

         Colleen Theresa Carman, 24 Bancroft Place, Hebron, OH 43025
         James W. Park, PO Box 20622, Columbus, OH 43220
         Faye D. English, Chapter 13 Trustee, 10 W Broad St, Ste 900, Columbus, OH 43215
         Office of the U.S. Trustee, 170 North High Street, #200, Columbus, OH 43215

        If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief
sought in the Pleading and may enter an order granting relief.

Date: February 5, 2021                   _                    /s/ James W. Park
                                                              James W. Park (0082331)
                                                              PO Box 20622
                                                              Columbus, OH 43220
                                                              Phone: 614-636-5290
                                                              Fax: 614-748-0627
                                                              Email: jameswparkesq@gmail.com
